                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

UNITED STATES OF AMERICA,                              )
                                                       )
                               Plaintiff,              )
                                                       )
vs.                                                    )   Case No. 20-00183-01-CR-W-GAF
                                                       )
DUSTIN M. JORDAN,                                      )
                                                       )
                               Defendant.              )

                                             ORDER

       On December 7, 2020, Defendant appeared pursuant to Fed. R. Crim. P. 11, Local Rule

72.1(b)(1)(J), and 28 U.S.C. § 636 and entered a plea of guilty pursuant to Fed. R. Crim. P.

11(c)(1)(B) to Count One of the Indictment (Doc. #5) before United States Magistrate Judge

Lajuana M. Counts.         On December 7, 2020, Judge Counts issued her Report and

Recommendation (Doc. #24). Objections were due on or before December 22, 2020. No

objections were filed.

       Upon careful and independent review, this Court finds that defendant’s plea was

knowledgeable and voluntary and that the offense charged is supported by an independent basis

in fact containing each of the essential elements of such offense. Accordingly, this Court hereby

adopts and incorporates as its own Opinion and Order the Report and Recommendation of

United States Magistrate Judge Lajuana M. Counts.

       Accordingly, it is hereby ORDERED that defendant’s plea of guilty is accepted and

defendant is adjudged guilty. The defendant’s sentencing hearing will be scheduled and the

parties notified of the date and time of sentencing.




          Case 4:20-cr-00183-GAF Document 26 Filed 12/28/20 Page 1 of 2
     SO ORDERED.
                                         s/ Gary A. Fenner
                                         GARY A. FENNER, JUDGE
                                         UNITED STATES DISTRICT COURT

DATED: December 28, 2020




                                     2

       Case 4:20-cr-00183-GAF Document 26 Filed 12/28/20 Page 2 of 2
